Order filed February 14, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01168-CV
                                   ____________

                 CHARLES KEENER SCRUGGS, Appellant

                                        V.

                     HEATHER MAUDE LINN, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                      Trial Court Cause No. 99FD2791


                                   ORDER

      No reporter’s record has been filed in this case. Lynnette “Bitty” Erskine,
the official court reporter for County Court at Law No. 1, informed this court that
appellant had not requested or made payment arrangements for preparation of the
reporter’s record. On January 18, 2013, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.
      Accordingly, we order appellant to file a brief in this appeal on or before
March 15, 2013. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                         2